Citation Nr: 1628319	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  14-01 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for depressive disorder.

2. Entitlement to an initial rating in excess of 10 percent for paroxysmal supraventricular tachycardia.

3. Entitlement to a compensable initial rating for hypertension.

4. Entitlement to service connection for hyperlipidemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel
INTRODUCTION

The Veteran served on active duty from May 1987 to September 1992 and from July 1996 to November 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to higher initial ratings for depressive disorder, paroxysmal supraventricular tachycardia, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

High cholesterol (hyperlipidemia) is a laboratory finding, not a ratable disability for VA compensation purposes.


CONCLUSION OF LAW

Service connection for high cholesterol is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in June 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of the evidence required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This notice also informed the Veteran that a disability rating and an effective date for the award of benefits would be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and the Veteran provided statements in support of his claim.  In the pre-discharge examination report, dated August 2010, the examiner addressed the presence of hyperlipidemia.  The examiner reviewed the Veteran's service treatment records and addressed the laboratory finding.  Thus, the examination report is adequate for rating purposes.

The Veteran's representative has argued that a remand is warranted to allow for the scheduling of updated VA examinations for all claims.  While the request is valid for the initial rating issues on appeal, a remand is not warranted for the claim for service connection for hyperlipidemia as this condition is a laboratory finding and not a ratable disability for VA compensation purposes.  Thus, the condition is not subject to service connection.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

"When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant."  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's pre-discharge examination shows findings of elevated cholesterol in August 2010.  The examination report shows the Veteran had been taking medication for high cholesterol since 2006.  The diagnosis was hyperlipidemia, controlled with oral medication.

High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795.

Under applicable regulations, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

While treatment records show the Veteran had hyperlipidemia during service, an elevated cholesterol level represents only a laboratory finding, and not, in and of itself, an actual disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  There is no evidence that the Veteran has an underlying disability entity manifested by high cholesterol/hyperlipidemia, and as such, it is not a "disability" for VA compensation benefits purposes, i.e., not a "service- connectable" disability entity.  Thus, the Board concludes that the Veteran has not presented a valid claim of service connection and the claim must be denied.  See Brammer, 3 Vet. App. at 225 (1992). 


ORDER

Service connection for hyperlipidemia is denied.


REMAND

The Veteran seeks higher initial ratings for his depressive disorder, paroxysmal supraventricular tachycardia, and hypertension.  In a December 2013 statement, the Veteran indicated that his conditions had worsened since his VA examinations, which were completed in August 2010.  Specifically, regarding his mental health he reported increased memory loss, including times when he would forget where he is going.  He also reported having difficulty conversing with his family because he could not follow conversations.  Regarding his paroxysmal supraventricular tachycardia and hypertension, he reported that since his prior VA examination, his heart condition had worsened to the extent that he has severe limitations on physical activity.  He reported that he can no longer participate in sports or exercise.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing and in light of the fact that the last VA examinations were conducted in 2010, the Veteran should be scheduled for VA examinations to determine the current nature and severity of his service-connected depressive disorder, paroxysmal supraventricular tachycardia, and hypertension.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file updated VA treatment records, if any.

2. Ascertain whether the Veteran has sought treatment outside of VA facilities and if so, ask him to complete the appropriate forms to allow VA to obtain his private treatment records for review.

3. Schedule the Veteran for a VA examination to determine the severity of his service-connected depressive disorder.  The examiner must be provided access to the electronic claims file and a copy of this remand, and he or she must indicate review of these items in the examination report.  All appropriate tests and studies must be accomplished and all clinical findings reported in detail.

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected depressive disorder and furnish a full description of the effects of the service-connected disability upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369   (Fed. Cir. 2009).

All opinions must be supported by rationale.

4. Schedule the Veteran for a VA examination to determine the severity of his service-connected paroxysmal supraventricular tachycardia and hypertension.  The examiner must be provided access to the electronic claims file and a copy of this remand, and he or she must indicate review of these items in the examination report.  All appropriate tests and studies must be accomplished and all clinical findings reported in detail.

The examiner should note the following:

(a) The number of episodes per year of paroxysmal atrial fibrillation or supraventricular tachycardia, or whether the Veteran has permanent atrial fibrillation;

(b) Whether continuous medication is required for paroxysmal supraventricular tachycardia;

(c) Blood pressure readings; and

(d) Whether the Veteran requires continuous medication for control of his hypertension.  If the Veteran requires continuous medication for control of his hypertension, please indicate when the medication was first prescribed.

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected paroxysmal supraventricular tachycardia and hypertension and furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369   (Fed. Cir. 2009).

All opinions must be supported by rationale.

5. Ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6. Then, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


